Gemini Tea Corp. 13836 Parkland Blvd SE Calgary, AB T2J 3X4Canada Tel:(403) 256-2066 www.geminiteas.com Via Facsimile (703-813-6980) and EDGAR July 12, 2010 Mr. Ronald E. Alper U.S. Securities & Exchange Commission Mail Stop 3561 Washington, DC Re: Gemini Tea Corp. Registration Statement on Form S-1 File no. 333-165995 Dear Sir: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), the undersigned hereby requests that the effective date of the above-referenced Registration Statement on Form S-1 of Gemini Tea Corp. (the “Company”) be accelerated so that the Registration Statement may become effective at 5:00 p.m. EST on July 12, 2010, or as soon as possible thereafter. The Company acknowledges that: •Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and •The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Gemini Tea Corp. By:/s/Kenneth Finkelstein Kenneth Finkelstein Authorized Company Representative
